                                    UNITED STATES DISTRICT COURT                                                 JS-6
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES -- GENERAL

Case No.        ED CV 19-1529-JFW(KKx)                                                   Date: August 20, 2019

Title:          Irwin F. Roberts -v- Ryan Jessup, et al.

PRESENT:
               HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                Shannon Reilly                                          None Present
                Courtroom Deputy                                        Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                             ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                          None

PROCEEDINGS (IN CHAMBERS):                       ORDER REMANDING ACTION TO RIVERSIDE
                                                 SUPERIOR COURT

        On June 3, 2019, Plaintiff Irwin F. Roberts (“Plaintiff”) filed a Complaint for Unlawful
Detainer against Defendants Ryan Jessup and Pam Jessup (“Defendants”) in Riverside Superior
Court. On August 15, 2019, Defendants filed a Notice of Removal, alleging that this Court has
jurisdiction.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Bender v. Williamsport Area School
District, 475 U.S. 534, 541 (1986). “Because of the Congressional purpose to restrict the
jurisdiction of the federal courts on removal, the statute is strictly construed, and federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.” Duncan v.
Stuetzle, 76 F.3d 1480, 1485 (9th Cir. 1996) (citations and quotations omitted). There is a strong
presumption that the Court is without jurisdiction unless the contrary affirmatively appears. See
Fifty Associates v. Prudential Insurance Company of America, 446 F.2d 1187, 1190 (9th Cir.
1990). As the party invoking federal jurisdiction, Defendants bear the burden of demonstrating that
removal is proper. See, e.g., Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); Emrich v. Touche
Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

       Defendants fail to meet their burden of demonstrating that removal is proper. Plaintiff’s
Complaint alleges one claim for unlawful detainer under state law. While Defendants allege in their
Notice of Removal that the claim arises under federal law, “[a]n unlawful detainer action does not
raise a question arising under federal law and so, once removed, must be remanded for lack of

S:\JFW\CIVIL CASES\Roberts, Irwin F. 19-1529 ED\MO remand unlawful detainer.wpd
                                                                                           Initials of Deputy Clerk sr
jurisdiction.” Cooper v. Washington Mut. Bank, 2003 WL 1563999, *2 (N.D. Cal. Mar. 19, 2003)
(internal citation omitted). Accordingly, there is no federal question jurisdiction presented by
Plaintiff’s action.

        For the foregoing reasons, this Court lacks subject matter jurisdiction over this action.
Accordingly, this action is REMANDED to Riverside Superior Court for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

        IT IS SO ORDERED.




S:\JFW\CIVIL CASES\Roberts, Irwin F. 19-1529 ED\MO remand unlawful detainer.wpd
                                                                                  Initials of Deputy Clerk sr
